TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN





NO. 03-95-00290-CV





Samuel Gary Lusk, Appellant


v.


Belinda Dee Lusk, Appellee





FROM THE DISTRICT COURT OF TRAVIS COUNTY, 147TH JUDICIAL DISTRICT

NO. 93-15790, HONORABLE W. JEANNE MEURER, JUDGE PRESIDING





PER CURIAM



		The parties have filed a joint motion to reverse and remand by consent and for
immediate issuance of mandate.  The motion is granted.  Tex. R. App. P. 59(a)(1)(A).
		The judgment of the trial court is reversed and the cause is remanded to the trial
court by consent of the parties for rendition of orders in accordance with the parties' settlement
agreement.

Before Justices Powers, Kidd and B. A. Smith
Reversed and Remanded on Joint Motion
Filed:  May 31, 1995
Do Not Publish